NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEONEL ORELLANA-HERRERA,                        No.    19-71262

                Petitioner,                     Agency No. A029-282-592

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Leonel Orellana-Herrera, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen and terminate and, alternatively, to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010), and the denial of a motion to terminate, Dominguez v. Barr, 975 F.3d 725,

734 (9th Cir. 2020). We review de novo questions of law. Dominguez, 975 F.3d at

734. We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Orellana-Herrera’s motion

to reopen and terminate where his contention that the immigration court lacked

jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d

887, 895 (9th Cir. 2020) (“the lack of time, date, and place in the NTA sent to

[petitioner] did not deprive the immigration court of jurisdiction over her case”).

      The BIA also did not abuse its discretion in denying Orellana-Herrera’s

motion to reopen removal proceedings as untimely, where it was filed eight months

after the order of removal became final, and Orellana-Herrera has not established

materially changed country conditions in Guatemala to qualify for the regulatory

exception to the filing deadline. See 8 C.F.R. § 1003.2(c)(2), (3)(ii); Najmabadi,

597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant

reopening).

      We lack jurisdiction to review the BIA’s denial of sua sponte reopening,

where Orellana-Herrera has not raised a legal or constitutional error. See Bonilla v.

Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction to review

Board decisions denying sua sponte reopening for the limited purpose of reviewing


                                          2                                    19-71262
the reasoning behind the decisions for legal or constitutional error.”); see also

Najmabadi, 597 F.3d at 990 (the agency does not have to write an exegesis on

every contention).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    19-71262